Citation Nr: 9914730	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether an overpayment of disability compensation in the 
amount of $2,220 was properly created.


REPRESENTATION

Appellant represented by:	Lori A.G. Hellis, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had verified active service from November 1943 to 
April 1946, and verified active duty for training during the 
period from November 1953 to September 1982.  An additional 
period of active service from December 1949 to May 1950 has 
not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the November 1997 correspondence from 
the veteran's representative may be construed as a claim for 
entitlement to waiver of recovery of overpayment, but that a 
specific VA determination as to this matter has not been 
provided.  A debtor may dispute the amount or existence of a 
debt, which is a right that may be exercised separately from 
a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (1998);  see also VAOPGCPREC 6-98 (O.G.C. Prec. 
6-98).  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  In his November 1995 application for VA compensation the 
veteran reported he was receiving monthly retirement pay from 
a branch of the Armed Forces.

3.  In August 1997 the veteran was notified of the award of 
VA compensation benefits and provided a copy of VA Form 21-
8764.

4.  The veteran knew or should have known of the consequences 
of receipt of VA compensation while he was receiving Armed 
Forces retirement pay and the amount of overpayment 
indebtedness did not result solely because of VA 
administrative error.


CONCLUSION OF LAW

An overpayment of VA benefits in the amount of $2,220 was not 
improperly created.  38 U.S.C.A. § 5112 (West 1991);  
38 C.F.R. § 3.500 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Applicable laws and regulations provide that certain 
government retirement payments may not be received 
concurrently with benefits payable under VA laws; however, VA 
compensation may be paid if entitlement to such payments are 
waived.  38 U.S.C.A. §§ 5304, 5305 (West 1991);  38 C.F.R. 
§ 3.750 (1998).

Pursuant to applicable VA law and regulation, the effective 
date of an adjustment of an award of compensation based on an 
erroneous award is determined in accordance with the 
requirements of 38 C.F.R. § 3.500(b) (1998).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment.  38 C.F.R. § 3.500(b)(2).  Sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 1991);  
38 C.F.R. § 3.500(b)(1) (1998).


Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

In his November 1995 application for VA compensation the 
veteran reported he was receiving monthly retirement pay from 
a branch of the Armed Forces.

In August 1997 the veteran was notified of the award of VA 
compensation benefits and provided a copy of VA Form 21-8764, 
which informed him that payments could be affected by the 
receipt of Armed Forces retirement pay, unless the retirement 
pay had been reduced because of the award of disability 
compensation.

In September 1997 VA received a report from the Defense 
Finance and Accounting Service which noted an overpayment had 
occurred as a result of a discrepancy in information.

A VA predetermination report dated in October 1997 indicated 
the veteran was erroneously issued a retroactive payment in 
the amount of $1,938 in September 1997, but that the payment 
should have been withheld pending notification of the 
military retired pay center.  

In statements and personal hearing testimony provided in 
support of the claim, the veteran argued that he properly 
informed VA that he was receiving Armed Forces retirement 
payments and that the overpayment occurred as a result of VA 
error.  He stated that he was not aware that he was being 
overpaid when he received the retroactive award payment.

A July 1998 VA Debt Management Center audit reported the 
veteran was issued a check on September 4, 1997, for 
retroactive benefits from December 1995 to August 1997 in the 
amount of $1,938, and that he received monthly compensation 
payments from September 1997 to November 1997 in the amount 
of $282.  The total amount of overpayment created was $2,220.

The veteran's representative in an October 1998 VA Form 9 
stated that the overpayment created from December 1, 1995, to 
October 6, 1997, was incurred solely due to VA error, and 
that the veteran had no actual knowledge of the error prior 
to October 6, 1997.  It was noted that the veteran 
acknowledged contributory responsibility for the overpayment 
created from October 6, 1997, to November 30, 1997.  It was 
also noted that the veteran had only been notified by a 
general statement that his benefits could be affected by the 
receipt of military retirement pay, but that he had no reason 
to believe the statement could be applied to his case and 
that he believed VA's accounting and record keeping were 
correct.  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the veteran claims VA administrative error was 
the sole reason for the major part of the overpayment and, 
therefore, that the overpayment was improperly created and 
not a valid debt.  The veteran also argued that he did not 
have actual knowledge that he was erroneously receiving VA 
benefits concurrently with his military retirement pay until 
October 6, 1997.  

The Board notes that the veteran's argument is credible, and 
that the record indicates he properly reported his military 
retirement pay in his application for disability 
compensation.  However, the fact that he may not have had 
actual knowledge that he had been sent VA compensation 
payments concurrently with military retirement pay is not 
dispositive of the case as he should have known he was not 
entitled to concurrent payment.  See Morris, 1 Vet. App. 260, 
265.  

Based upon a review of the record, the Board finds that the 
veteran knew or should have known of the consequences of 
receipt of VA compensation while he was receiving Armed 
Forces retirement pay and that the amount of overpayment 
indebtedness did not result solely because of VA 
administrative error.  The preponderance of the evidence is 
against the veteran's claim.  Therefore, the Board concludes 
that the overpayment of disability compensation in the amount 
of $2,220 was not improperly created.


ORDER

The overpayment of disability compensation in the amount of 
$2,220 is valid.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

